 In the Matter OfED. FRIEDRICH,INC.andMILL WORKERS LOCALNo. 1764Case No. C-338.-Decided November 6, 1939Ice Box, Display Case, and Billiard Table Manufacturing Industry-Interter-ence;'Restraint,and Coercion:anti-union, statements...by, supervisory employees ;interrogating employees regarding their union activity;expressed opposition tooutsideorganization-Company-Donrioa.ated Union:domination of and interferencewith formation and administration;support ; denial to union of privilege to,solicitmembership on company time and property although company-dominatedunion accorded such privilege ; organization of, by supervisory employees oncompany time and property ; disestablished as collective bargaining agency-Closed-Shop Contract:with company-dominated union, invalid;respondent or-dered to cease and desist giving effect to, or any other agreement with company-dominatedunion-Discrimination:discharge of employee because of refusal to'join company-dominated union ; to encourage membership in company-domi-nated union and discourage membership in bona fide union; not justified byclosed-shop contract, since contract invalid as having been made with company-dominatedunion-Reinstatement Ordered:discharged employee-BackPay:awarded discharged employee.Mr. Warren Woods,for the Board.Mr. J. D. Dodson,of San Antonio, Tex., for the respondent.Mr. A. F. Cadena,of San Antonio, Tex., for the Mill Workers_Mr. Philip B. Lush,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Mill Workers:Local No. 1764, herein called the Mill Workers, the National Labor-Relations Board, herein called the Board, by Edwin A. Elliott,,Regional Director for the Sixteenth Region (Fort Worth, Texas),,issued its complaint, dated November 5, 1937, against Ed. Friedrich,,Inc., San Antonio, Texas, herein called the respondent, alleging that.the respondent had engaged in and was engaging in unfair labor-'.The original charges and first amended charges werefiled bythe AmericanFederation,of Labor.Thesecond amended charges werefiled by Mill workers Local No. 1764.17 N. L. R. B., No. 24.387 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices affecting commerce within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices, the complaint alleged, insubstance, (1) that the respondent, prior to July 9, 1937, and there-after, fostered, encouraged, sponsored, dominated, and interferedwith the formation, enlistment of membership in, and administrationof Ed. Friedrich Inc. Employee's Union, herein called the FriedrichUnion; (2) that the respondent entered into a closed-shop contractwith the Friedrich Union; (3) that the respondent discharged andrefused to reinstate Joe Kohl and Frank A. Baranek, the formerbecause he joined and assisted the Mill Workers, and the latter be-cause he refused to join the Friedrich Union, and because they en-gaged in concerted activities with other employees for the purposesof collective bargaining and other mutual aid and protection ; and(4) that the respondent, by the above acts and by other acts set forthin the complaint, interfered with, coerced, and restrained its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.Copies of the complaint, accompanied by notices of hearing,were duly served upon the respondent and the Mill Workers.On November 11, 1937, the respondent filed its answer admittingthe allegations of the complaint concerning the nature and interstate,character of its business and admitting that it had entered into aclosed-shop contract with the Friedrich Union, but denying the al-leged unfair labor practices.Pursuant to notice, a hearing was held on November 15, 16, 17, 18,and 19, 1937, at San Antonio, Texas, before Waldo C. Holden, theTrial Examiner duly designated by the Board. The Board, therespondent, and the Mill Workers were represented and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the hearing counsel for the Boardmoved to dismiss without prejudice the allegations of the complaintwith respect to the discharge of Kohl for the reason that he was notavailable as a witness.The Trial Examiner granted the motionwithout objection by the respondent.The ruling is hereby' affirmed.At the hearing counsel for the respondent made application to theTrial Examiner for the issuance of subpenas to require the attend-ance of five named witnesses.The Trial Examiner received theapplication and signified his intention to refer it to the Board inWashington.At that point, however, counsel for the Board statedthat a number of the persons in question were already under subpenaby the Board and would, therefore, be available to the respondent,and that the others would appear voluntarily at the request of the ED. FRIEDRICH,INCORPORATED389respondent.Thereupon,counsel for the respondent and counsel forthe Board entered into an arrangement whereby three of the desiredwitnesses were to appear under subpenas previously issued by theBoard, and the two remaining witnesses were to be requested toappear voluntarily.The Trial Examiner did not forward the appli-cation to the Board and later returned it to the respondent. Itappears from the recordthat.all the persons in question appearedas witnesses at the hearing.In its exceptions,which are referred tobelow, the respondent contends that it was prejudiced by the failureof the Board to issue the subpenas at its request.In view of thefacts set forth above,we find this contention to be without merit.During the course of the hearing, theTrial Examiner made sev-eral other rulings on motions and on objections to the admission ofevidence.The Board has reviewed these rulings and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On December 31, 1937, the Trial Examiner filed his IntermediateReport inwhich he found that the respondent had engaged in andwas engaging in unfair labor practices within the meaning of Section8 (1), (2), and (3) and Section 2 (6) and(7) of the Act,and rec-ommended that the respondent cease and desist therefrom,and thatit take certain specific affirmative action, including the withdrawalof recognition from, disaffirmance of the agreement with, and dis-establishment of the Friedrich Union,and including also an offerto reinstate Frank A. Baranek to his former position with back payfrom the date of his discharge.Thereafter, on January 7, 1938, the respondent filed its exceptionsto the Intermediate Report.By letters dated May 5, 1938, theBoard advised the respondent and the MillWorkers thatthey weregranted theright,within 10 days from the receipt thereof,to applyfor oral argument or permission to file briefs before the Board.Neither availed itself of this right.The Board has considered theexceptions,and save for those which are consistent with the findings,conclusions,and order set forth herein, finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Texas corporation with its principal place ofbusiness at San Antonio,Texas.It is chiefly engaged in the manu-facture and sale of ice-box equipment,display cases,and billiardtables.The respondent has a capital stock of $600,000.Its grosssales in 1936 were $1,115,212.53,of which amount more than 60 per 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDcent represents sales outside the State of Texas.About 70 per centof the respondent's raw materials, consisting mainly of lumber, sheetmetal, plate glass, and paints, are purchased outside the State.Therespondent stipulated at the hearing that, by virtue of the interstatecharacter of its business, it is subject to the jurisdiction of the Board.The respondent employs about 229 persons at its plant.H. THE ORGANIZATIONS INVOLVEDMillWorkers Local No. 1764 is a labor-organization chartered byUnited Brotherhood of Carpenters and Joiners of America, which,in turn, is affiliated with the American Federation of Labor. Itadmits to membership all employees of the respondent engaged inmilling, fashioning, joining, assembling, erectingi fastening, or dis-mantling of all materials of wood, hollow metal, or fiber, the layingof all cork and compos, all asphalt shingles, erecting and dismantlingof machinery, and the manufacturing of all wood materials wherethe skill, knowledge, and training of a carpenter are required, eitherthrough the operations of machines or hand tools.Ed. Friedrich Inc. Employee's Union is an unaffiliated labor or-ganizationadmitting to its membership all employees of the respond-ent with the exception of corporate officers and directors.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; domination of the F2 iedrichUnionToward the ' end of June 1937, a considerable number of theresDondent's employees attended at least one meeting of the MillWorkers at the American Federation of Labor Temple in San An-tonio.Encouraged by this manifestation of interest on. the:.part ofthe employees, A. F. Cadena, an organizer for the American Federa-tion of Labor, went to see Richard Friedrich, vice president of therespondent, and requested permission to go through the plant andtalk to the employees on behalf of the Mill Workers. Friedrichrefused the request, stating that he did not permit solicitation of anykind on the respondent's property.Shortly thereafter, a represent-ative of the Mill Workers, assisted by one of the respondent's em-ployees, stood outside the respondent's plant and distributed hand-bills announcing a mass meeting of the employees to be held at theLabor Temple on the evening of July 6. The meeting was held ac-cording to schedule and was attended by between 35 and 50 of therespondent's employees, a number of whom signed applications formembership in the Mill Workers. ED. FRIEDRICH, INCORPORATED391Frank A. Baranek, an employee in the glazing department whoattended the meeting, testified that about 2 days after the meetingHenry Baumann, his foreman, asked him why he wanted "to go upto the Labor Temple and get around that union," and if he "was foolenough to go up there and pay (his) hard earned money and get nobenefit from it."Likewise, according to the testimony of FrankBernhard, another employee who attended the meeting, Baumannspoke in similar terms to Bernhard and further stated that a "com-pany= union" was the "best thing" for the employees.Also, Fred-Golla, assistant foreman in the glazing department, stated that Bau-mann questioned him concerning the meeting and the Mill Workersgenerally and asked Golla if he was attending meetings of thatorganization.At the hearing, Baumann denied that he made anystatements derogatory to the Mill Workers and favoring a "companyunion."The Trial Examiner found that Baumann made the state-ments in question. In view of the Trial Examiner's finding, to-gether with the fact that the conduct attributed to Baumann by thethree employees is consistent with the activities of the respondent andits supervisory employees set forth below, we find that Baumanninterrogated the employees about their union activities and expressedhis opposition to the Mill Workers and his approval of a "companyunion" in the terms described by the above witnesses.At about` the same time, Amil' KI'och, foreman of the woodworkii7g"department, told another employee, Henry Keuntz, "that the firmhad been in business for 50 years and-did not believe in unions,and that they had been without a union that long and they wouldcontinue-without a union."Kloch also stated that he could see nobenefit to the employees in joining an "outside union," and concludedhis remarks with the warning that "Many a man would like to have(Keuntz's) job."One of the employees who attended the meeting of the Mill Work-ers was Stuart Bergman, an assistant foreman in the porcelain `de`=partment.Shortly after the meeting, Bergman and about 15 otheremployees, most of whom were assistant foremen, met at the homeof one of the employees and discussed plans for the organization ofan inside union, that is, an unaffiliated union limited to the employeesof the respondent.At that meeting it was decided to circulate apetition in favor of such an organization among the employees.Accordingly, on the following day, Bergman and other members ofthe organizing group circulated among the employees small sheetsof paper containing the following caption :We, the undersigned, hereby petition Ed Friedrich, Inc. toallow us to form our own Union.247384-40-vol. 17-26 392DECISIONSOF NATIONAL LABOR RELATIONS BOARDBergman and his associates carried the above paper through theentire plant during working hours and solicited the signatures of allthe employees.In Bergman's own department the petition was cir-culated by Bergman and an employee named Gus Hanger,to whomBergman referred at the hearing as his "stand-by."Bergman tookthe paper down one side of the room and Hauger down the otherside..Upon being approached by Hauger,one employee,HaroldGiraud, refused to sign, whereupon Bergman went to Hauger's as-sistance and quickly induced Giraud to affix his signature to thepaper.One of the petitionswas broughtto Frank Baranek by PaulPetsch, a glazer.WhenBaranek at first refused to sign, Petschpersisted,stating that the paper did not "amount to anything."Although Baranek finally signed, he stated at the hearing that hewas not aware of the nature of the petition and that so far as he wasconcerned he was "justsigning apiece of paper."It appears thata large majority of the employees signed the petition.Sometime in the afternoon of the same day, Bergman handed thepetition to Harrison,the respondent's office manager,with instruc-tions to deliver it to either Richard or George Friedrich,vice presi=dent and secretary,respectively,of the respondent.Harrison tookthe petition to Richard Friedrich,who immediately prepared anddistributed to all the employees over the printed signatures of Georgeand Richard Friedrich,and also of Ed Friedrich,president of therespondent,the following notice:It has been reported to me that over95%of our employeesare desirous of forming an employees union, which is appar-ently entirely satisfactory with us.We are glad to learn ofyour organization plans and we will be pleased to meet withyou any time after Monday July 12, by appointment,to discussthis matter and enter negotiations.Soon after the above notice, referred to in the record as the "bluedodger,"was issued,Bergman posted on the respondent'sbulletinboard an unsigned notice of a mass meeting to be held in the recrea-tion room at the respondent'splant on the evening of July 15.At this juncture Paul K. Brinkoeter assumed the leading role inthe formation of the incipient inside union.Brinkoeter had beenemployed by the respondent for about 20 years.For many years hewas a foreman,but about 10 years before the hearing was promotedto chief engineer,a position of higher rank than foreman, and byvirtue of which he is responsible for the operation of the entireplant.Shortly after the distribution of the notice expressing therespondent's approval of an inside union, Brinkoeter and Bergmanwent to see M. J. Arnold,an attorney, and requested him to addressthe mass meeting of the employees.Brinkoeter stated that he ap- .ED. FRIEDRICH, INCORPORATED393proached Arnold at the suggestion of one Tasto,2 who was vicepresident of an unaffiliated union at the Household Furniture Com-pany, another plant. in San Antonio.Tasto told Brinkoeter thatArnold had assisted the employees at that plant in organizing theirunion and in drawing up the constitution and bylaws, and might beof assistance to Brinkoeter in a similar capacity.Upon being ap-proached by Brinkoeter and Bergman, Arnold agreed to speak tothe respondent's employees and explain the "Wagner Act."The mass meeting was held as scheduled on the night of July 15in the recreation room at the respondent's plant, and was attendedby most of the respondent's employees, including the foremen andassistant foremen.At the meeting Brinkoeter introduced Arnold,who ,gave a brief discussion of the Act and then read to the groupthe' constitution and bylaws of the union at the Household FurnitureCompany's plant.During the course of his talk, Arnold stronglyadvised the employees to "get their own organization on its feet androlling along" before considering joining any national organizationsuch as the "C. I. 0. or A. F. of L."After Arnold finished speak-ing, there was some discussion of -the constitution and bylaws, and afew minor changes were made in them.When that was done, ablank ledger was produced, and the employees were requested to signtheir names therein as an indication of their approval of the consti-tution and bylaws and their acceptance of membership in the insideunion.Following the close of the meeting, a number of employeessigned the ledger, and on the following morning Bergman and hisassociates solicited the signatures of the remainder of the employees.A large majority of the employees signed the ledgers on the one orthe other occasion..Sometime before the above meeting, Cadena and several other rep-resentatives of the MillWorkers, having heard rumors of the pro-posed meeting, went to Richard Friedrich and requested permissionto attend the meeting and speak to the employees on behalf of theirorganization.Friedrich refused the request, stating that he did notwish any "outsiders" to be present.The "Articles" of the inside union gave it the name of Ed. Fried-rich Inc. Employee's Union.These Articles were adopted fromthose of the unaffiliated union at the Household Furniture Companyplant, and provided,inter alia,for the establishment of an "ExecutiveCommittee."This committee was given the "authority to act forthe members on all questions and on all subjects," and was to -becomposed of one representative from each of the departments in theplant.The Articles provided that the foremen were to be consideredas a department and as such to be, represented on the committee.Tasto's first name does not appear in the record. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Articles further provided that the officers of the organizationshould be elected from the members of the Executive Committee.Shortly after the mass meeting, the Friedrich Union conducted anelection to select the members of the Executive Committee.Theballoting took place in the plant during working hours, and thevoteswere counted by the foremen of the several departments.Brinkoeter and Bergman were both elected to serve on the committee,the former as representative of the foremen's department and thelatter as representative of the porcelain shop.Soon after its selec-tion, the Executive Committee met and 'nominated' from- its,--ownmembers two candidates for each of the general offices of the organi-zation, with the exception of the office of secretary, for which onlyone nomination was made.Pursuant to the nominations, the names of the candidates wereplaced on ballots, and an election was conducted for the purpose ofchoosing officers from the list of nominees.This election also wasconducted in the plant during working hours.The balloting resultedin the election of Brinkoeter and Bergman as president and vicepresident, respectively, of the Friedrich Union.The other officersselected were Arthur J. Kinley, secretary, and Tom Stephens, treas-urer.Kinley works in the respondent's office, where he handles ap-plications and sales contracts and does secretarial work for the Fried-richs.Stephens is employed in the drafting department.Subsequently, on about July 26, the newly elected executive com-mittee held a meeting.At this meeting Brinkoeter produced a pro-posed agreement between the Friedrich Union and the respondent,and read it to the committee, stating that the agreement was satis-factory to the respondent.The committee approved the proposedcontract as read and decided to submit it to the vote of the members.In accordance with the committee's decision, Kinley, the secretary,ran off copies of the document on the respondent's mimeograph ma-chine 'arid 'distributed the copies to the' employees.The, memberswere afforded an opportunity to note on the copies their objectionsto any of the provisions of the agreement.Thereafter, the copieswere collected, and it was found that most of them had been returnedwithout objections.Some of the employees indicated their dissatis-faction with the agreement, however, while others refrained fromnoting their criticisms because they thought it would be useless toobject.Shortly thereafter, without holding a general meeting to discussor explain the agreement or to deal with the objections raised bysome of the employees, the Executive Committee submitted the pro-posed contract to George Friedrich.The committee made no offerto prove that it represented the majority of the employees, nor did ED. FRIEDRICH, INCORPORATED395Friedrich make any inquiry with respect to its majority representa-tion.Instead, he read the proposed agreement twice, and then im-mediately signed it without objection to or modification of any ofits provisions.Nor did he, after the agreement was presented. to him,discuss,dt. with,.either_.Ed or—Richard Friedrich, both of whom wereactively engaged in the management of the plant.The agreement between the respondent and the Friedrich Unionreads as follows :AGREEMENTEd. Friedrich, Inc., hereinafter called "Employer", and theEd. Friedrich, Inc. Employees Union, acting herein through itsExecutiveCommittee, do hereby enter into the followingcontract:1.With the view of enabling the Employees to contact theEmployer, for the mutual advantage of both, it is agreed thatthe Employees shall be represented in all conferences with theEmployer by the Executive Committee.The Employer agreesto have conferences upon request, at reasonable times, with theExecutive Committee. In all dealings with the Employer, theEmployees shall be bound by the actions of the Executive Com-mittee.Both the employer and the employees recognize thatthe continued prosperity of the Employer is essential for thewelfare of both the Employer and the Employees, and conse-quently, the Employer and the Executive Committee of theEmployees, at all conferences and in all dealings with eachother, agree upon all occasions and in all transactions, to. befair and courteous and reasonable, with the view of promotingthe welfare of both.2.The subject matter of wages, and hours of work, and over-time, and working conditions, are subject matters that may betaken up from time to time, and disposed of by agreements.,,entered ,into..between the Employer and the Employees, actingthrough their Executive Committee.3.The Employer agrees that it will not retain in its employover the protest of the Executive Committee of the Ed. Fried-rich, Inc. Employees Union, except in the event of a strike, anyperson who is eligible to become a member of the Ed. Friedrich,Inc. Employees Union, and who either fails to apply for mem-bership or whose application, for membership has been rejectedby the Executive Committee of the Ed. Friedrich, Inc. Em-ployees Union..4.With the view of promoting the efficiency of employees,the rule of superior efficiency shall prevail over seniority. 396DECISTONS OF NATIONAL LABOR RELATIONS BOARDConsequently, whenever promotions, extra work, temporary :l'ay'=offs, or permanent reduction of force, is determined upon by theEmployer, the Employer shall not be obligated to observe'rightsof seniority, but shall have the exclusive right to come to itsdetermination, ' and make selections from its employees, influ-enced solely by its judgment as to the respective skill and desir-ability of the various employees who may be effected.5.The Employer shall have a right to hire, discharge, layoff, and increase employees as, in the judgment of'the employer,its business conditions and business outlook may justify.6.The Ed. Friedrich, Inc. Employees Union agrees to pay arental of $1.00, to Ed. Friedrich, Inc., for the use of the em-ployees recreation hall, on the occasion of the Meeting held onthe 15th day of July, 1937.Each time the Ed. Friedrich, Inc. Employees Union holds a,meeting, in the said recreation hall, it agrees to pay for suchuse a rental of $1.00.Such rental shall fall due on the 1st dayof August of each year.On August 19, after the agreement was executed, the ExecutiveCommittee of the Friedrich Union held a meeting for the purposeof determining what action should be taken with respect to wagesand hours.At that meeting it was decided "that each departmentExecutive was to take it up with his men in his department andendeavor arriving at some satisfactory wage and hour scale."Thereafter, in accordance with the above decision, the members ofthe committee consulted the employees in their respective depart-ments and received specific instructions with respect to the wageincreases desired by the employees in each department.A few dayslater, on August 24, the committee again met to consider the matterof wages.At this meeting, despite its definite instructions to thecontrary, the committee decided that "rather than (to) endeavorsetting a definite wage and hour scale at this time," that it would"defer the matter until later."Consequently, the committee aban-doned any effort to obtain a general increase and delegated Brink-oeter to confer with the respondent, and "see if it were possible tosecure an increase in pay for those deserving men in the differentdepartments."The committee further declared, however, that "Thisrequest and the amount of increase to each man was to be left tothe decision of the employer."In accordance with the committee's decision, Brinkoeter met withGeorge Friedrich and told him that the committee felt that in someindividual cases deserving employees were receiving less wages thanother employees doing similar work, and requested Friedrich toinvestigate the matter and "see what he could do about" grantingindividual increases.The entire conference lasted about 10 minutes. ED. FRIEDRICH, INCORPORATED397Pursuant .to the above request, Friedrich "spent about 15 or 20minutes going down the whole time book" in order. to determinewhether inequalities existed.Subsequently, after obtaining the ap-proval of Richard Friedrich, lie put into effect a number of raises.Some of the employees receiving the raises did not know whatbrought them about, nor did Brinkoeter or the committee make anyinquiry as to the number or recipients of the raises.Brinkoeterstated that he did not consider that the matter was of any "interest"to him.It is plain from the facts set forth above that the respondent 'hasstifled self-organization among its employees and installed as theirrepresentative the Friedrich Union, an organization which is domi=nated, controlled, and directed by the respondent.As soon as theemployees manifested interest in the Mill Workers, the respondent,after expressing in no uncertain terms its opposition to that union,set about establishing the Friedrich Union as a labor organizationwhich would be more amenable to its purposes and will. This wasaccomplished largely through the efforts of several supervisory em-ployees under the active leadership of Paul Brinkoeter, who is oneof the highest ranking supervisors in the plant.These representa-tives of the respondent fostered and organized, and assumed completecontrol of the Friedrich Union. In this they were materiallyaided by the action of the respondent in permitting them to solicitmembership in, and engage in other activities on behalf of, the Fried-richUnion on company time and property, privileges which therespondent consistently denied theMillWorkers.3Having thusestablished the Friedrich Union, the respondent immediately tooksteps to consolidate it as the bargaining representative of the em-ployees.Pursuant to this design, the respondent quickly and withno pretense at bargaining entered into a collective agreement withthe Friedrich Union requiring membership therein as a condition ofemployment.Although replete with advantages for the. respondent,the agreement contains no concessions to the employees with respectto wages, hours, or working conditions, and is clearly not such anagreement as would be freely executed by a bona fide labor union.This fact, together with the patently spurious nature of the negotia-tions preceding the agreement as well as those which were engagedin with respect to the wage negotiations thereafter, amply demon.strates the extent of the respondent's domination of the FriedrichUnion and,its bargaining committee.4 , Finally, in view of its one-sided nature, the alacrity with which the respondent entered into it3 SeeMatterof firma Engineering CompanyandCommittee for Industrial Organization,14 N. L.it.B. 736.4Matter of Picker X-Ray Corporation,Waite ManufacturingDivision,Inc.andInter-national Associationof Machinists,12 N. L. R. B. 1384. 398DECISIONS OF NATIONAL LABOR RELATTIONS- BOARDand the other circumstances surrounding its execution, the agreementcan only be regarded as the culminating step in the respondent'sprogram of forestalling the advent of the Mill Workers, and estab-lishing and perpetuating the Friedrich Union as the representativeof its employees.5We "find ' that, by the above acts; the respondent has dominatedand interfered with the formation and administration of the Fried-richUnion and has contributed support to it, and has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.We further find that the agreement of July 29, 1937, between therespondent and the respondent-dominated Friedrich Union is voidand of no effect.5B. 'The discharge of Frank A. BaranekThe complaint alleged that the respondent discharged Baranekbecause 'he refused to join the Friedrich Union and engaged in con-certed activities with other employees for the purposes of collectivebargaining and other mutual aid and protection.The respondentcontends (1) that Baranek was not discharged, but voluntarily leftthe respondent's employ, and (2) that even if Baranek were dis-charged, such discharge was effectuated pursuant to a valid closed-shop agreement between the respondent and the Friedrich Union.Baranek was employed by the respondent as a glazier's helper.On July 6, 1937, Baranek attended the meeting of the Mill Workersand.. signed an application for membership in that organization.Subsequently, on July 15, he attended the organizational meeting ofthe Friedrich Union, and on the following morning Bergman ap-proached him and asked him to sign the membership book of theFriedrich Union.Baranek refused to sign.Thereafter, on aboutAugust 6, Henry Baumann, his foreman, told Baranek that he wouldhave to "join the company union or pack his tools and get out."Despite., this ultimatum, Bar.anek continued-in- the.#respondent'semploy for some time.On about October 11, however, Arthur Kin-ley, secretary of the Friedrich Union, asked Baranek if he were goingto join the Friedrich Union and intimated that Baranek would bedischarged if he refused to do so.About 2 days later, on Wednes-day, October 13, George Friedrich called Baranek into the respond-5Matter of J. Greenebaumn Tanning CompanyandNationalLeather WorkersAssociation,LocalNo. 43,affiliated with the C.1.0., 11 N.L. R. B. 300;Matter of Arma EngineeringCompanyandCommittee for Industrial Organization,supra.9 SeeNational Labor Relations Board v. Pacific,Greyhound Lines, Inc.(C.C.A. 9),106 F. (2d) 867, in which thecourt said : .The Drivershad an agreementwith Greyhound but it wasundoubtedly invalidab initiobecause procured by the domination of Greyhound by acts prohibited bysection 8. ED. FRIEDRICH, INCORPORATED399ent's office'and asked him if he had become a member of the FriedrichUnion.When Baranek replied in the negative, Friedrich warned',Baranek that he would have to join the plant union or leave therespondent's employ.At the conclusion of the interview, Friedrichgave Baranek until the following Friday to make up his mind.On Friday, October 15, Baranek did not report his decision on thematter to George Friedrich as the latter had demanded.At the endof that day, which was pay day, Baranek received his pay in full,although the respondent's practice was to pay the employees throughWednesday only, holding back from their pay envelopes each weekthe wages earned on pay day and the preceding Thursday.In spite of this clear indication that his services were no longerwanted, Baranek returned to work on the following Monday morn-ing.When the respondent learned of his presence, Baranek wasimmediately called to the office of George Friedrich, who again toldBaranek that he would have to join the Friedrich Union or quit.Friedrich also told Baranek that his name had been removed fromthe time book and that if he returned to work he would receive nopay.Baranek thereupon gathered up his tools and left the plant.At one or both of the conferences between Baranek and GeorgeFriedrich, the latter showed Baranek a letter which he had receivedfrom the executive committee of the Friedrich Union requestingBaranek's discharge.The letter read as follows :Due to numerous complaints from other members of the Ed.Friedrich, Inc. Employees' Union, and after having given youremployee, Frank A. Baranek, sufficient time to join our organiza-tion, which he apparently refuses to do ; the Executive Commit-tee of the Ed. Friedrich Inc. Employees' Union respectfullyrequest that you take the subject up with Mr. Baranek.Aftertalking to Mr. Baranek, if he still feels that he does not wishto join our organization then in compliance with Section 1,Article 10, of the Articles of the Employees' Union you arekindly requested to dispense with Mr. Baranek's services.On the basis of the above facts it is clear that the respondent dis-charged Baranek because he refused to join the Friedrich Union.The respondent's contention that Baranek was not discharged butvoluntarily quit his job is obviously without merit.The facts indi-cate that the respondent called in Baranek and presented him withthe alternative of accepting membership in the Friedrich Union orleaving the respondent's employ, and that when Baranek persistedin his refusal to join that organization the respondent removed hisname from the time book, gave him his pay ii full, and told him ifhe continued working he would receive no wages for his services.It is difficult to conceive of how a discharge could be more effectively 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsummated.Even if Baranek had quit his employment, as iscontended by the respondent, after being presented with the alterna-tive of joining the Friedrich Union or quitting, the respondent'sposition would be no more tenable.To condition employment uponmembership in a company-dominated union and thus to force anemployee to surrender his rights under the Act or quit his job isequivalent to an outright discharge, if he chooses the latteralternative.'The respondent's contention that Baranek's dischargewas effec-tuated pursuant to a valid closed-shop contract and, consequently,was justifiable under the proviso to Section 8 (3)8 of the Act islikewise without merit.At the time the contract in question wasexecuted the Friedrich Union was not the free choice of a majorityof the respondent's employees and was a labor organization whichhad been established, maintained, and assisted by the respondent'sunfairlabor practices."For that reason, the closed-shop contractdoes not fall within the proviso to Section 8 (3) of the Act and,therefore,. cannot operate as a defense to Baranek's discharge.10We find that the respondent, by discharging Frank A. Baranekon or about October 18, 1937, discriminated in regard to his hire andtenure of employment, thereby encouraging membership in the Fried-rich Union and discouraging membership in the Mill Workers.Wefurther find that, by such conduct, the respondent has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.At the date of his discharge Baranek was earning $16 a week. Atthe time of the hearing he had not obtained employment elsewhere.7 SeeMatter of Atlas MillsandTextileWorkers Union.3 N. L. R. B. 10; andMatter ofHighway Trailer CompanyandUnited AutomobileWorkersof America,Local No.135 andLocal No.136,3 N. L. R.B. 591, enforced upon consentinNationalLabor Relations Boardv.HighwayTrailer Company,95 F. (2d) 1012 (C. C. A. 7th, 1938).8 The proviso reads : "That nothing inthe Act . . . shallpreclude an employer frommaking an agreement with a labor organization(not established,maintained,or assistedby any action defined in this Act as an unfair labor practice)to requireas a condition ofemployment membership therein if such labor organizationis the representative of theemployees as provided in Section 9 (a) in the appropriate bargaining unit covered by suchagreement when made."8 See subsectionA above.10 SeeMatter of J. Greenebaum Tanning Co.andNationalLeather WorkersAssociation,Local No.43, affiliated with the C.1.0., 11 N. L. R. B. 300;Matterof Cowell PortlandCement Company,a CorporationandInternationalUnion, Mine,Mill & SmelterWorkersof America,Local#356, 8 N. L. R. B. 1020;Matter of Hamilton-BrownShoe Company, aCorporationandLocal No.125United ShoeWorkers ofAmerica, affiliated with the Com-mittee for Industrial Organization,9N. L. R. B. 1073 ;Matter ofJacob A.Hunkele, trad-ingasTri-State TowelService of the IndependentTowel SupplyCompanyandLocal No. 40United Laundry Workers Union,7 N. L.R. B. 1276;MatterofMissouri-Arkansas CoachLines,Inc.,andBrotherhood of Railroad Trainmen,7 N. L.R. B. 186;Matterof LenoxShoeCompany, Inc.,andUnited ShoeWorkers of America,affiliatedwith the Committeefor Industrial Organization,4N. L. R. B. 372:Matter of HighwayTrailer CompanyandUnited Automobile Workers of America,Local No. 135 and LocalNo. 1.36,3 N. L. R. B. 591;Matter of Clinton Cotton MillsandLocalNo.2132,UnitedTextileWorkers of America,1 N. L. R. B. 97. ED. FRIEDRICH, INCORPORATED401IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with its operations described in.Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.THE REMEDY .Having found that the respondent has engaged in unfair laborpractices, we shall order the respondent to cease and desist therefromand, in aid of such order, to take certain affirmative action whichwe find will effectuate the policies of the Act.We have found that the respondent has dominated and interferedwith the formation and administration of the Friedrich Union andhas contributed support to it. Its continued existenceisa conse-quence of violation of the Act thwarting the purposes of the Act andrendering ineffective a mere order to cease and desist from the unfairlabor practices." In order to effectuate the policies of the Act and tofree the employees of the respondent from such domination and inter-ference, and the effects thereof, which constitute a continuing obstacleto the exercise by the employees of the rights guaranteed them by theAct, we shall order the respondent to withdraw all recognition fromthe Friedrich Union as a representative of any of its employees forthe purposes of collective bargaining with respect to grievances, labordisputes, rates of pay, wages, hours of employment, and other condi-tions of employment, and to disestablish the Friedrich Union as suchrepresentative.'2Since the agreement between the respondent and theFriedrich Union in effect embodies recognition of the Friedrich Unionas such representative, and since further the agreement represents thefruits of the respondent's unfair labor practices, a device to perpetu-ate their effects, and a cover under which the respondent may continueto commit unfair labor practices, we will order the respondent specifi-cally to cease and desist from giving effect to this or any other agree-ment it may have entered into with the Friedrich Union in respectto rates of pay, wages, hours of employment, or other conditions ofwork 13Further, specifically ordering the respondent to cease andIlConsolidated Edison Company v. National Labor Relations Board,305 U. S. 197.12 National Labor Relations Board v.Pennsylvania Greyhound Lines, Inc.,303 U. S. 261National Labor Relations Board v.Pacific Greyhound Lines,Inc.,303 U. S. 272.13 InNational Labor Relations Board V.Stackpole Carbon Company,105 F.(2d) 167 (C. C.A. 3d), the Court enforced a similar order, stating:"The portion of the Board's orderreferred to is remedial and not punitive.This section of the order was necessary in orderto insure to the employees of the respondent their rights of self-organization and ofcollective bargaining,and to effectuate in general the policies of the Act, and was sanc-tioned by the decision of the Supreme Court in the case ofNational Labor Relations Boardv.Pennsylvania Greyhound Lines,Inc., supra." 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesist from giving effect to the agreement with the Friedrich.Union .follows from our more general order with respect to withdrawal ofrecognition and disestab]ishment, hereinabove described 14We have also found that the respondent discharged Frank A.Baranek because he refused to join the Friedrich Union, therebyencouraging membership in the Friedrich Union and discouragingmembership in the Mill Workers.We shall, therefore, order therespondent to offer Baranek immediate and full reinstatement with-out prejudice to his seniority and other rights and privileges, andtomake him whole for any loss of pay he may have, suffered byreason of his discharge by payment to him of a sum of money equalto the amount which he normally would have earned as wages fromthe date of his discharge to the date of the offer of reinstatementless his net earnings 15 during said period.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.MillWorkers Local No. 1764 and Ed. Friedrich Inc. Employee'sUnion are labor organizations within the meaning of Section 2 (5)of the Act.2.By dominating and interfering with the formation and adminis-tration of Ed. Friedrich Inc. Employee's Union, and by contributingsupport to it, the respondent has engaged in and is engaging inunfair labor practices, within the meaning. of Section 8 (2) ofthe Act.3.By discriminating in regard to the hire and tenure of employ-ment of Frank A. Baranek and thereby encouraging membership intheFriedrichUnion and discouraging membership in the MillWorkers, the ret.pondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employeesin their exercise of the rights guaranteed in Section 7 of the Act,the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.14 SeeClover Fork Coal Company v. NationalLaborRelations Board,97 F.(2d) 331(C. C. A. 6th)."By "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and' Sawmill Workers Union, Local' 2590, S N.L. R. B. 440.Monies received forwork performed upon Federal,State,county,municipal,or other work-reliefprojectsare not considered as earnings,but, as provided below in the Order,shall be deductedfrom the sum due the employee,and the amount thereof shall be paid over to the appro-priate fiscal agency of the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects. ED. FRIEDRICH, INCORPORATED4035.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Ed. Friedrich, Inc., San Antonio, Texas, and its officers,agents, successors, and assigns shall:1.Cease and.desist from :(a),Dominating or interfering with the administration of Ed.Friedrich Inc. Employee's Union, or with the formation or admin-.istration of any other labor-organization of its-employees, and fromcontributing support to Ed. Friedrich Inc. Employee's Union orany other labor organization of its employees ;(b)Recognizing Ed. Friedrich Inc. Employee's Union as therepresentative of any of its employees for. the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work;(c)Giving effect to its contract of July 29, 1937, or any othercontract it may have entered into, with Ed. Friedrich Inc. Employee'sUnion in respect to rates of pay, wages, hours of employment, orother conditions of work;(d)Encouraging membership in Ed. Friedrich Inc. Employee'sUnion or any other labor organization of its employees, or dis-couraging membership in Mill Workers Local No. 1764, or any otherlabor organization of its employees, by discriminating in regard tohire or tenure of employment or any term or condition of em-ployment ;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain -collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Ed. Friedrich Inc. Employee'sUnion as a representative of its employees for the purposes of dealingwith the respondent concerning grievances, labor disputes, rates ofpay, wages, hours of employment, or other conditions of employ-ment, and completely disestablish Ed. Friedrich Inc. Employee'sUnion as such representative; 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Offer to Frank A. Baranek immediate and full reinstatementto his former position without prejudice to his seniority or otherrights and privileges;(c)Make whole Frank A. Baranek for any loss of pay that hemay have suffered by reason of his discharge, by payment to himof a sum of money equal to the amount which he normally wouldhave earned as wages from the date of his discharge to the date ofthe offer of reinstatement, less his net earnings during said period;deducting, however, from the amount otherwise due said employee,monies received by him during said period for work performedupon Federal, State, county, municipal, or other work-relief projectsand pay over the amount so deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects;(d) Immediately post and keep- posted in conspicuous placesthroughout the respondent's plant for a period of at. least sixty (60)consecutive days from the date of posting,, notices to its employees,stating (1) that the respondent will cease and desist in the mannerset forth in paragraphs 1 (a), (b), (c), (d), and (e) of this Order,and (2) that the respondent will take the affirmative action set forthin paragraphs 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director of the Sixteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.